Citation Nr: 0124925	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-22 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Eligibility for payment or reimbursement for the costs of 
unauthorized medical expenses.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from November 1983 to 
November 1987.  

This appeal arose from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Huntington, West 
Virginia, which denied the veteran's claim for reimbursement 
of medical expenses incurred in July 2000.  The record 
reflects that in June 2001, this matter was remanded for the 
scheduling of a Travel Board hearing, as requested by the 
appellant.  The appellant was notified of the scheduled 
hearing at his last known address, and acknowledged that he 
would attend.  However, the record indicates that the 
appellant did not attend the hearing and that there is no 
report of good cause having been shown for his failure to 
appear.  Thus, no further hearings have been scheduled and 
the Board will proceed with the consideration of the 
veteran's appeal.  38 C.F.R. §§ 20.704, 20.1304.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. Service connection is not in effect for any disorder or 
disability.


CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized private medical services 
furnished to the appellant on May 13, 2000, have not been 
met. 38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to payment of, or 
reimbursement for, the cost of private medical treatment 
rendered at C.H. Hospital, Huntington, West Virginia, on May 
13, 2000.  In substance, he argues that although he is not in 
receipt of service connection for any disorder, he was taken 
to the private hospital because he or his wife were informed 
that the VA Medical Center (VAMC) was unable to provide 
adequate care for his injury, and because parties unknown 
stated that VA would reimburse the private medical vendor.

In the interest of clarity, the factual background of this 
case will be reviewed.  The Board will then analyze the 
appellant's claim and render a decision in the context of 
applicable statute, regulation and precedent.


Factual Background

The essential facts are established by the medical evidence 
of record and are not in dispute.  On May 13, 2000, the 
appellant was thrown from a vehicle while performing ditch 
digging work on his property, and his head struck a rock in 
the fall.  He was taken to C.H. Hospital for clinical testing 
and observation.  In a July 2000 statement, he related that 
he was taken to the private facility after his wife was told 
that the VAMC used the former when needed, and they were told 
that VA would reimburse him for the payment.  

The record reflects that the appellant is not in receipt of 
service connection for any disorder or disability, and it 
does not appear from the record that the appellant has been 
awarded service connection for any disorder or disability at 
any time.


Applicable Law and Analysis

Jurisdiction and the Duty to Assist

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101(a).  Examples of issues 
over which the Board has jurisdiction include payment or 
reimbursement for unauthorized medical expenses.  38 C.F.R. 
§ 20.101(a)(15).  Medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101.  However, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
decision as to the need for and appropriateness of specific 
types of medical care and treatment, as contemplated by 38 
C.F.R. § 20.101.  Meakin v. West, 11 Vet. App. 183, 187 
(1998).

In this case, the ultimate issue is whether the appellant is 
entitled to reimbursement of private medical expenses 
incurred in May 2000.  Accordingly, the Board has 
jurisdiction to decide this matter.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C. § 5107(a)].  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which is 
applicable to the present appeal), VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise will be satisfied.   

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA and 
implementing VA regulations have been satisfied with respect 
to this issue.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
this claim.  Moreover, this claim is being decided upon a 
legal, as opposed to a factual basis.  In this regard, the 
evidence is clear that the appellant is not in receipt of 
service connection for any disorder, and further factual 
development would not avail him.  

Applicable Law and Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by appellants at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a appellant who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).

The law mandates, however, that each of these three criteria 
must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  
As noted above, the appellant was not in receipt of an award 
of service connection for any disorder or disability at the 
time of his May 2000 private medical treatment, nor has an 
award of service connection for any disorder treated during 
that hospitalization been granted since that time.  Thus, the 
appellant's private medical treatment was not provided for a 
service-connected disability.

As a matter of law, therefore, the appellant cannot meet the 
criteria for reimbursement or payment of those unauthorized 
medical expenses, because all applicable criteria (presence 
of an emergency, care provided for service-connected or total 
disability, and VA facility not available) must be met.  38 
C.F.R. § 17.120.

With regard to the appellant's contention that an unknown 
representative of VA advised him that VA would reimburse 
payment for the privately obtained medical care, applicable 
law provides that a physician's direction diverting care to 
another facility even though VA care has been requested does 
not constitute "authorization" as defined in 38 U.S.C.A. §§ 
1703 or 1710 for VA payment or reimbursement of private 
medical expenses.  Malone v. Gober, 10 Vet. App. 539, 542 
(1997); accord, Zimick, supra.  As has been recognized, the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See 38 U.S.C.A. § 1710; see also Zimick at 50.  
The statutory provisions applicable to VA payment or 
reimbursement of unauthorized medical services do not 
guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  Id. at 49.  

Finally, even if such occurred in this case, "erroneous 
advice given by a government employee cannot be used to 
[prevent] the government from denying benefits."  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) [referring to the rule 
enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 
110 L.Ed.2d 387 (1990)). OPM held that the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits.  OPM, 496 
U.S. at 424].  In Lozano v. Derwinski, 1 Vet. App. 184, 185- 
86 (1991), relying upon OPM, the Court held that a clerical 
error could not be relied on to estop from denying monetary 
benefits.  See also Schweiker v. Hansen, 450 U.S. 785, 788-90 
(1991) and Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The preponderance of the evidence is, therefore, against a 
finding that the appellant meets each of the requirements 
specified by statute as necessary to entitle him to payment 
or reimbursement of the private medical expenses incurred on 
May 13, 2000.  38 U.S.C.A. § 1728.  The Board lacks authority 
to award medical care benefits except as authorized by 
statute and regulations. The benefit is not authorized under 
the circumstances of the appellant's claim, and the claim 
must be denied.  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER

Payment or reimbursement of expenses of private medical care 
provided on May 13, 2000 is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


